Exhibit 10.22.5.9.3

 

 

 

THIRD AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

PRIMEENERGY CORPORATION

THE GUARANTORS PARTY HERETO

COMPASS BANK

AS ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER

AND COLLATERAL AGENT

AND

THE LENDERS SIGNATORY HERETO

Effective

December 8, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I

  DEFINITIONS      1   

1.1

  Terms Defined Above      1   

1.2

  Terms Defined in Agreement      1   

1.3

  References      2   

1.4

  Articles and Sections      2   

1.5

  Number and Gender      2   

1.6

  Negotiated Transaction      2   

ARTICLE II

  AMENDMENTS      2   

2.1

  Amendment to Section 5.5      2   

2.2

  Amendment to Section 6.4      3   

2.3

  Amendments to Section 6.7      3   

2.4

  Amendments to Section 6.8      3   

2.5

  Amendment to Section 6.9      3   

2.6

  Amendment to Section 6.18      3   

ARTICLE III

  CONDITION TO EFFECTIVENESS      3   

ARTICLE IV

  RATIFICATION AND ACKNOWLEDGMENTS      4   

ARTICLE V

  REPRESENTATIONS AND WARRANTIES      4   

ARTICLE VI

  MISCELLANEOUS      4   

6.1

  Parties in Interest      4   

6.2

  Rights of Third Parties      4   

6.3

  Counterparts      4   

6.4

  Integration      4   

6.5

  Invalidity      5   

6.6

  Governing Law      5    6.7   Scope of Amendment      5   

 

- i -



--------------------------------------------------------------------------------

THIRD AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of December 8, 2011 (the
“Effective Date”), by and among PRIMEENERGY CORPORATION, a Delaware corporation
(the “Borrower”), PRIMEENERGY MANAGEMENT CORPORATION, a New York corporation,
PRIME OPERATING COMPANY, a Texas corporation, EASTERN OIL WELL SERVICE COMPANY,
a West Virginia corporation, SOUTHWEST OILFIELD CONSTRUCTION COMPANY, an
Oklahoma corporation, E O W S MIDLAND COMPANY, a Texas corporation, each lender
that is a signatory hereto (individually, together with its successors and
assigns, a “Lender” and collectively, together with their respective successors
and assigns, the “Lenders”) and COMPASS BANK, an Alabama banking association and
successor in interest to Guaranty Bank, FSB, a federal savings bank, as agent
for the Lenders, letter of credit issuer and collateral agent for the Lenders
and any other Lender Hedge Counterparties (in such capacities, together with its
successors in such capacity pursuant to the terms of the Second Amended and
Restated Credit Agreement referred to hereinafter, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Initial Guarantors (as such term is defined in such
Second Amended and Restated Credit Agreement), the Lenders and the Agent are
parties to that certain Second Amended and Restated Credit Agreement dated
effective July 30, 2010, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated effective September 30, 3010 and by
that certain Second Amendment to Second Amended and Restated Credit Agreement
dated effective June 22, 2011 (as so amended, the “Agreement”), to which
reference is here made for all purposes;

WHEREAS, the Borrower, the Initial Guarantors, the Lenders and the Agent are
desirous of amending the Agreement in the particulars hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties to the Agreement, as set forth therein, and the mutual covenants and
agreements of the parties hereto, as set forth herein, the Borrower, the Initial
Guarantors, the Lenders and the Agent agree as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined Above. As used in this Third Amendment to Second Amended and
Restated Credit Agreement, each of the terms “Agent,” “Agreement,” “Amendment,”
“Borrower,” “Effective Date,” “Lender” and “Lenders” shall have the meaning
assigned to such term hereinabove.

1.2 Terms Defined in Agreement. As used herein, each term defined in the
Agreement shall have the meaning assigned thereto in the Agreement, unless
expressly provided herein to the contrary.



--------------------------------------------------------------------------------

1.3 References. References in this Amendment to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Amendment, unless expressly stated to the contrary. References in this Amendment
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Amendment in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Specific enumeration herein shall not exclude
the general and, in such regard, the terms “includes” and “including” used
herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Amendment to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Amendment to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in this Amendment to
amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Amendment.
References in this Amendment to Persons include their respective successors and
permitted assigns.

1.4 Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

1.6 Negotiated Transaction. Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.

ARTICLE II

AMENDMENTS

2.1 Amendment to Section 5.5. Section 5.5 of the Agreement is amended to read as
follows in its entirety:

“5.5 Title Opinions; Title Defects; Collateral. Promptly upon the request of the
Agent, furnish to the Agent title opinions, in form and substance and by counsel
satisfactory to the Agent, or other confirmation of title acceptable to the
Agent, covering directly owned Oil and Gas Properties constituting not less than
eighty

 

- 2 -



--------------------------------------------------------------------------------

percent (80%) of the present value, determined by the Agent in its sole
discretion, of the Oil and Gas Properties included in the Borrowing Base;
promptly, but in any event within 60 days after notice by the Agent of any
defect, material in the opinion of the Agent, in value in the title of the
Borrower to any of the directly owned Oil and Gas Properties included in the
Borrowing Base, clear such title defects, and, in the event any such title
defects are not cured in a timely manner, pay all related costs and fees
incurred by the Agent to do so, and provide the Agent, at all times during the
term of this Agreement, with valid first priority Liens on directly owned Oil
and Gas Properties constituting not less than eighty percent (80%) of the
present value, determined by the Agent in its sole discretion, of all the
directly owned Oil and Gas Properties included in the Borrowing Base.”

2.2 Amendment to Section 6.4. Clause (e) of the proviso to Section 6.4 of the
Agreement is amended to read as follows in its entirety:

“(e) other sales of equipment with gross sale proceeds not exceeding $5,000,000
in the aggregate in any fiscal year of the Borrower.”

2.3 Amendments t o Section 6.7. Section 6.7 of the Agreement is amended to
(a) substitute “$2,000,000” for “$1,000,000” presently appearing in clause
(e) of the proviso to such Section 6.7 and (b) substitute “July 22, 2011” for
“June __, 2011” presently appearing in clause (g) of the proviso to such
Section 6.7.

2.4 Amendments to Section 6.8. Section 6.8 of the Agreement is amended to
(a) substitute “$2,000,000” for “$1,000,000” presently appearing in clause
(g) of the proviso to such Section 6.8 and (b) substitute “July 22, 2011” for
“June __, 2011” presently appearing in clause (i) fo the proviso to such
Section 6.8.

2.5 Amendment to Section 6.9. Clause (c) of the proviso to Section 6.9 of the
Agreement is amended to read as follows in its entirety:

“(c) dividends, distributions or repurchases of its stock by the Borrower of up
to $2,500,000 in the aggregate in each calendar year or, as to the calendar year
2011 only, $5,000,000, provided that dividends, distributions and repurchases of
stock in excess of $2,500,000 in the aggregate in the calendar year 2011 shall
reduce the amount of permitted dividends, distributions and repurchases of stock
for calendar year 2012.”

2.6 Amendment to Section 6.18. Section 6.18 of the Agreement is amended to
substitute “five” for “10” appearing at the end of the seventh line of the text
of such Section 6.18.

ARTICLE III

CONDITION TO EFFECTIVENESS

The effectiveness of this Amendment is expressly subject to receipt by the Agent
from the Borrower of payment, in immediately available funds, of a fee in the
amount of $7,500, for the account of the Lenders in accordance with their
respective Percentage Shares, in connection

 

- 3 -



--------------------------------------------------------------------------------

with the establishment of the Borrowing Base set forth in Article IV. Upon
receipt by the Agent of the payment of such fee, this Amendment shall be
effective as of the Effective Date.

ARTICLE IV

RATIFICATION AND ACKNOWLEDGMENTS

Each of the Borrower, the Initial Guarantors, the Lenders and the Agent does
hereby adopt, ratify and confirm the Agreement, as amended hereby, and
acknowledges and agrees that the Agreement, as amended hereby, and each of the
other Loan Documents to which it is a party is and remains in full force and
effect. Furthermore, each of the Borrower, the Agent and the Lenders hereby
acknowledges and agrees that, pursuant to Section 2.10 of the Agreement, as of
the Effective Date, the Borrowing Base in effect under the Agreement is
$125,000,000 and the Monthly Reduction Amount in effect under the Agreement is
$0.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Initial Guarantors does hereby re-make in favor of
the Lenders and the Agent each of the representations and warranties made by it
in the Loan Documents to which it is a party and further represents and warrants
that each of such representations and warranties made by it remains true and
correct as of the date of execution of this Amendment. Further to the foregoing,
the Borrower and each of the Initial Guarantors specifically represents and
warrants to the Lenders and the Agent that no Default or Event of Default exists
as of the date of execution of this Amendment and giving effect to this
Amendment.

ARTICLE VI

MISCELLANEOUS

6.1 Parties in Inte rest. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.

6.2 Rights of Third Parties. Except as provided in Section 6.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

6.3 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument and
shall be enforceable upon the execution of one or more counterparts hereof by
each of the parties hereto. In this regard, each of the parties hereto
acknowledges that a counterpart of this Amendment containing a set of
counterpart execution pages reflecting the execution of each party hereto shall
be sufficient to reflect the execution of this Amendment by each necessary party
hereto and shall constitute one instrument.

6.4 Integration. This Amendment constitutes the entire agreement among the
parties hereto with respect to the subject hereof. All prior understandings,
statements and agreements, whether written or oral, relating to the subject
hereof are superseded by this Amendment.

 

- 4 -



--------------------------------------------------------------------------------

6.5 Invalidity. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN
THIS AMENDMENT SHALL FOR ANY REASON BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AMENDMENT.

6.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICT OF
LAWS.

6.7 Scope of Amendment. This Amendment shall constitute a Loan Document. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Agent under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
any of the Loan Documents.

(Signatures appear on following pages)

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment to Second Amended and Restated Credit
Agreement is executed effective as of the Effective Date.

 

BORROWER:

 

PRIMEENERGY CORPORATION

By:      

Beverly A. Cummings

Executive Vice President, Treasurer

and Chief Financial Officer

 

 

GUARANTORS:

 

PRIMEENERGY MANAGEMENT

CORPORATION

By:      

Beverly A. Cummings

Executive Vice President and Treasurer

 

PRIME OPERATING COMPANY

By:      

Beverly A. Cummings

Executive Vice President and Treasurer

 

EASTERN OIL WELL SERVICE COMPANY

By:      

Beverly A. Cummings

Executive Vice President and Treasurer

 

(Signatures continue on following pages)

 

(Signature page to Third Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

SOUTHWEST OILFIELD

CONSTRUCTION COMPANY

By:      

Beverly A. Cummings

Executive Vice President and Treasurer

 

E O W S MIDLAND COMPANY

By:      

Beverly A. Cummings

Executive Vice President and Treasurer

 

(Signatures continue on following pages)

 

(Signature page to Third Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

AGENT:

 

COMPASS BANK

(successor in interest

to Guaranty Bank, FSB),

as Agent

By:      

Kathleen J. Bowen

Senior Vice President

 

 

LENDER:

 

COMPASS BANK

(for itself and as successor

in interest to Guaranty Bank, FSB)

By:      

Kathleen J. Bowen

Senior Vice President

 

(Signatures continue on following pages)

 

(Signature page to Third Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER:

 

BNP PARIBAS

By:                                                                  
            

Name:                                                                          

Title:                                                                  
         

 

By:                                                                  
            

Name:                                                                          

Title:                                                                  
         

 

(Signatures continue on following pages)

 

(Signature page to Third Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER:

 

JPMORGAN CHASE BANK, N.A.

By:      

Jo Linda Papadakis

Authorized Officer

 

(Signatures continue on following page)

 

(Signature page to Third Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER:

 

AMEGY BANK NATIONAL ASSOCIATION

By:      

Mark A. Serice

Senior Vice President

 

(Signature page to Third Amendment to Second

Amended and Restated Credit Agreement)